CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be registered Maximum offering price per share (1) Maximum Aggregate Offering Price Amount of Registration Fee Common stock, $1.00 par value 5,000,000 Shares $18.92 $94,600,000 $5,279 (2) (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933 on the basis of the average of the high and low prices for our common stock as reported on the New York Stock Exchange composite tape on June 16, 2009. (2)Calculated in accordance with Rule 457(c) and Rule 457(r).This filing fee will be offset against the $6,257 registration fee previously paid with respect to 5,000,000 shares of common stock that were registered but not issued or sold under Registration Statement No. 333-151215in connection with the filing with the SEC of the prospectus supplement dated September5, 2008 (the “Prior Prospectus Supplement”).This prospectus supplement replaces the Prior Prospectus Supplement.No additional registration fee has been paid with respect to this offering. Filed Pursuant to Rule 424(b)(3) Registration No. 333-151215 PROSPECTUS SUPPLEMENT (To Prospectus dated May 28, 2008) Up to 5,000,000 Shares MDU RESOURCES GROUP, INC. Common Stock We have entered into a sales agency financing agreement with Wells Fargo Securities, LLC, or Wells Fargo, relating to shares of our common stock, $1.00 par value, offered by this prospectus supplement and the accompanying prospectus.In accordance with the terms, and subject to the conditions, of the sales agency financing agreement, we may offer and sell up to 5,000,000 shares of our common stock from time to time through Wells Fargo as our agent for the offer and sale of the shares.Wells Fargo is not required to sell any specific number of shares but, subject to the terms and conditions of the sales agency financing agreement, is required to use its commercially reasonable efforts consistent with its normal trading and sales practices to sell such shares.Sales of the shares, if any, will be made at market prices prevailing at the time of sale.Wells Fargo will receive from us a commission equal to 0.75% of the sales price of all shares sold through it as agent under the sales agency financing agreement. Our common stock is listed on the New York Stock Exchange under the symbol “MDU.”On June16, 2009, the last reported sale price of our common stock on the New York Stock Exchange was $18.78 per share. See “Risk Factors” beginning on page 5 of the accompanying prospectus and the discussion of risk factors contained in our annual, quarterly and current reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus, to read about certain factors you should consider before purchasing any of the securities being offered. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these shares or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. Wells Fargo Securities The date of this prospectus supplement is June19, 2009. TABLE OF CONTENTS Page Page Prospectus Supplement Prospectus ABOUT THIS PROSPECTUS SUPPLEMENT S-2 ABOUT THIS PROSPECTUS 3 INCORPORATION BY REFERENCE S-3 WHERE YOU CAN FIND MORE INFORMATION MDU RESOURCES GROUP, INC. S-3 ABOUT US 3 DESCRIPTION OF THE COMMON STOCK S-4 INCORPORATION BY REFERENCE 3 DESCRIPTION OF THE PREFERENCE SHARE FORWARD-LOOKING STATEMENTS 4 PURCHASE RIGHTS S-7 MDU RESOURCES GROUP, INC. 4 PLAN OF DISTRIBUTION S-8 RISK FACTORS 5 EXPERTS S-9 RATIO OF EARNINGS TO FIXED CHARGES 6 LEGAL OPINIONS S-9 USE OF PROCEEDS 6 DESCRIPTION OF THE DEBT SECURITIES 6 DESCRIPTION OF THE FIRST MORTGAGE BONDS 23 DESCRIPTION OF THE COMMON STOCK 26 DESCRIPTION OF THE PREFERENCE SHARE PURCHASE RIGHTS 29 PLAN OF DISTRIBUTION 31 EXPERTS 32 LEGAL OPINIONS 33 ABOUT THIS PROSPECTUS SUPPLEMENT You should rely only on the information incorporated by reference or provided in this prospectus supplement, the accompanying prospectus and any “free writing prospectus” we may authorize to be delivered to you.Neither we nor Wells Fargo has authorized anyone else to provide you with different or inconsistent information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither we nor Wells Fargo is making an offer to sell these securities in any jurisdiction where such offer or sale is not permitted.The information contained in this prospectus supplement, the accompanying prospectus, any free writing prospectus, and the documents incorporated by reference herein and therein is accurate only as of the dates such information is or was presented, regardless of the time of delivery of this prospectus supplement or of any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since those dates. This document is in two parts.The first part is this prospectus supplement, which adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into this prospectus supplement and the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.You should read this entire prospectus supplement, the accompanying prospectus and any free writing prospectus carefully, including the consolidated financial statements and other information incorporated by reference herein and therein in their entirety before making an investment decision.If the information in this prospectus supplement (or any free writing prospectus) is different from, or inconsistent with, the information in the accompanying prospectus, you should rely on the information contained in this prospectus supplement (or any free writing prospectus). S-2 INCORPORATION BY REFERENCE The SEC allows us to “incorporate by reference” the information that we file with the SEC which means that we may disclose important information to you by referring you to those documents in this prospectus supplement.The information incorporated by reference is an important part of this prospectus supplement and the accompanying prospectus. We are incorporating by reference the documents listed below and any future filings we make with the SEC under Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, or Exchange Act, after the date of this prospectus supplement, other than any information we furnish, rather than file, with the SEC pursuant to certain items of Form 8-K, until we sell all of the securities described in this prospectus supplement and the accompanying prospectus or terminate this offering.Any of those future filings will update, supersede and replace the information contained in any documents incorporated by reference in this prospectus supplement and the accompanying prospectus at the time of the future filings.We incorporate by reference the documents set forth below that we have previously filed with the SEC (SEC file number 1-3480): 1. MDU Resources’ Annual Report on Form 10-K for the year ended December 31, 2008 (including portions of the Annual Report to Stockholders); 2. MDU Resources’ Quarterly Report on Form 10-Q for the quarter ended March 31, 2009; 3. MDU Resources’ Current Reports on Form 8-K, filed on February 18, March 5 and March 16, 2009; 4. MDU Resources’ Registration Statement on Form 8-A, filed September 21, 1994 as amended by Amendment No. 1 thereto, filed March 23, 2000, Amendment No. 2 thereto, filed March 10, 2003, Amendment No. 3 thereto, filed January 21, 2004, Amendment No. 4 thereto, filed June 27, 2007, Amendment No.5 thereto, filed November 19, 2008, Amendment No.6 thereto, filed January5, 2009 and any further amendments thereto;and 5. Proxy Statement for an annual meeting of stockholders held on April 28, 2009. You may request a copy of these documents, at no cost to you, by writing or calling Office of the Treasurer, MDU Resources Group, Inc., 1200 West Century Avenue,
